Case: 22-30306     Document: 00516520324         Page: 1     Date Filed: 10/25/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-30306
                                Summary Calendar                            FILED
                                                                     October 25, 2022
                                                                       Lyle W. Cayce
   Elizabeth Hardy,                                                         Clerk

                                                            Plaintiff - Appellant,

                                       versus

   Denis McDonough, Secretary
   U.S. Dept of Veterans Affairs,

                                                           Defendant - Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:20-CV-132


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          This court has reviewed the parties’ briefs, record excerpts and
   pertinent portions of the record. Having done so, we find no reversible error
   of law or fact. AFFIRMED.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.